         Case 2:05-cr-00467-GAM Document 134 Filed 05/19/21 Page 1 of 4
                          United States District Court
                                               for the

                                Eastern District of Pennsylvania

                                         May 18, 2021

U.S.A. vs. James Carstarphen                                         Case No. 05-467-01

                  VIOLATION OF SUPERVISED RELEASE PETITION

        COMES NOW James J. Hartnett U.S. PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of James Carstarphen, who was
placed on supervised release by the Honorable Mary A. McLaughlin sitting in the Court at
Philadelphia, PA, on the 14th day of March, 2007, who fixed the period of supervision at
three years, and imposed the general terms and conditions theretofore adopted by the Court
and also imposed special conditions and terms as follows:

ORIGINAL OFFENSE:              Conspiracy (Count One); Armed Carjacking and aiding and
                               abetting (Count Two); Kidnapping (Count Three); Carrying a
                               firearm in relation to a crime of violence and aiding and
                               abetting (Count Four); and Possession of a firearm by a
                               convicted felon (Count Five).


ORIGINAL SENTENCE:             Custody of the U.S Bureau of Prisons for a term of 60 months
                               on each Counts 1 and 5 and 121 months on each Counts 2 and
                               3 all to run concurrently with each other. He was sentenced to
                               84 months on Count 4 to run consecutively to Counts 1, 2, 3,
                               and 5 for a total sentence of 205 months followed by a 5-year
                               term of supervised release. A $500.00 special assessment,
                               $500.00 fine, and $60.00 in restitution was also imposed.

SPECIAL CONDITIONS:            1) Any unpaid fine or restitution balance shall be paid in
                               monthly installments of $25.00 to commence 30 days after
                               release on supervised release; 2) The defendant shall refrain
                               from the illegal possession and/or use of drugs and shall submit
                               to urinalysis or other forms of testing to ensure compliance; 3)
                               The defendant shall submit to mental health treatment and drug
                               treatment, on an outpatient or inpatient basis as directed by the
                               U.S. Probation Office. The defendant shall abide by any such
                               rules of the program and shall remain in treatment until
                               satisfactorily discharged with the approval of the U.S.
                               Probation office; and 4) The defendant shall participate in
                               educational and vocational training as directed by the U.S.
                               Probation office.

JUDICIAL
REASSIGNMENT:                  On May 2, 2016, this case was reassigned to the calendar of the
                               Honorable Gerald A. McHugh.

DATE SUPERVISION
COMMENCED:                     November 3, 2020
         Case 2:05-cr-00467-GAM Document 134 Filed 05/19/21 Page 2 of 4
RE:       CARSTARPHEN, James
Case No.: 05-467-01
Page:      2


VIOLATION HEARING:            On April 19, 2021, supervised release was revoked and Mr.
                              Carstarphen was sentenced to the custody of the U.S. Bureau of
                              Prisons for a term of time served; however the defendant shall not be
                              released from custody until a bed date is made available for him at a
                              residential reentry center. He shall remain at the residential reentry
                              center for a period not to exceed six months pending further order of
                              the Court, subject to earlier release upon recommendation from the
                              Probation Office. In addition, the defendant shall serve a term of 5
                              years of supervised release. The defendant shall participate in
                              substance abuse and mental health treatments and vocational training,
                              as directed by Probation. All previous conditions and special
                              conditions are hereby reimposed.

DATE SUPERVISION
RECOMMENCED:                  April 30, 2021

DATE SUPERVISION
TERMINATES:                   April 18, 2026

The above probation officer has reason to believe that the supervised releasee has violated
the terms and conditions of his supervision under such circumstances as may warrant
revocation. These conditions are:

A.     General Condition: The defendant shall not commit another federal, state, or local crime.

On May 18, 2021, the defendant was arrested by Columbus, Ohio, Police Officers and charged with
the following offense: Robbery – inflict/attempt to inflict or threaten serious physical harm on
another.

On May 18, 2021, at approximately 9:34 a.m., Columbus, Ohio Police Officers responded to
a radio call of an attempted robbery at the Chase bank building located at 100 E. Broad Street
in Columbus, Ohio. According to the arrest report and conversations with the detective, The
defendant handed a note demanding money to a security manager inside the lobby of a
building. The bank was also inside of the building but the defendant did not enter the bank
and hand the demand note to a bank employee. The defendant had an umbrella in his shirt
which he brandished to make it appear as if he has carrying a concealed firearm. He was then
taken into custody and is currently being held in the Franklin County, Ohio jail.

An arraignment hearing is scheduled for May 20, 2021, in Franklin County, Ohio, under
Docket Number 2021 CR A 006696.

GRADE OF VIOLATION                                                                        A
              Case 2:05-cr-00467-GAM Document 134 Filed 05/19/21 Page 3 of 4
RE:       CARSTARPHEN, James
Case No.: 05-467-01
Page:      3

     B.     Special Condition: The defendant shall remain at the residential reentry center for a
            period not to exceed six months pending further order of the Court, subject to earlier
            release upon recommendation from the Probation Office.

     Mr. Carstarphen was released from the Custody of the Federal Bureau of Prisons on April 30,
     2021. He reported to the U.S. Probation Office the same day and received clothing, bus
     passes, and instructions to report to the Geo Group Residential Reentry Center (RRC), which
     he did. On May 4, 2021, Mr. Carstarphen was involved in an incident at the RRC in which he
     approached the facility director to discuss a complaint. He was instructed to put on a mask or
     face covering and responded “fuck your mask. I'm not putting on a fucking mask. Go ahead
     and call the Marshals to come get me." Mr. Carstaphen then walked away and entered the
     dining hall and proceeded to the row of microwaves and threw one of the microwaves on the
     floor and exited the building with his belongings without staff authorization.

     Mr. Carstarphen reported to the U.S. Probation office the next day, May 5, 2021, and
     received an assessment from a mental health specialist United States Probation Officer. He
     was then escorted to Pennsylvania Hospital’s Hall Mercer Mental Health Crisis Center for
     further evaluation. He was evaluated and discharged the same day. On May 6, 2021, Mr.
     Carstarphen reported to the U.S. Probation Office and was referred for inpatient mental
     health treatment at North Philadelphia Health System (NPHS). He was picked up and
     transported to NPHS on May 6, 2021.

     GRADE OF VIOLATION                                                                         C

     C.     Special Condition: The defendant shall submit to mental health treatment and drug treatment on
            an outpatient or inpatient basis as directed by the U.S. Probation Office. The defendant shall abide
            by the rules of any such program and shall remain in treatment until satisfactorily discharged with
            the approval of the U.S. Probation office.

     On May 16, 2021, while enrolled in inpatient mental health treatment at North Philadelphia Health
     Systems, the defendant was involved in a confrontation and subsequently discharged from the
     Program. According to staff, Mr. Carstarphen was showering for a lengthy period of time and
     checked on by a staff member. When the staff member checked on Mr. Carstarphen became irate.
     He then found a broken broom handle and hit a fellow client who tried to intervene and calm
     Mr. Carstarphen down. Mr. Carstarphen attempted to hit others with the broom handle as well prior
     to security personnel intervening. Mr. Carstarphen then left North Philadelphia Health System.

     GRADE OF VIOLATION                                                                        C

     D.     Standard Condition #1: The defendant shall not leave the judicial district
            without the permission of the court or probation officer.

            As noted above in section A. of the Petition, the defendant was arrested in
            Columbus, Ohio. He was not granted permission to travel outside of the Eastern
            District of Pennsylvania.

     GRADE OF VIOLATION                                                                        C
              Case 2:05-cr-00467-GAM Document 134 Filed 05/19/21 Page 4 of 4
RE:       CARSTARPHEN, James
Case No.: 05-467-01
Page:      3


     PRAYING THAT THE COURT WILL ORDER...                    THE ISSUANCE OF A
                                                             WARRANT DIRECTING
                                                             THAT THE NAMED
                                                             SUPERVISED RELEASEE
                                                             BE ARRESTED AND
                                                             BROUGHT BEFORE THE
                                                             COURT FOR A
                                                             REVOCATION
                                                             HEARING.

                                                             I declare under penalty of
                                                             perjury that the foregoing is
                                                             true and correct.

                                                             Respectfully,
                                                             Derrick R. Luby,   Digitally signed by Derrick R.
                                                                                Luby, Supervising
                                                             Supervising        Date: 2021.05.19 10:04:45 -04'00'


                                                             Derrick R. Luby, Supervising
                                                             U.S. Probation Officer

                                                             Place: Philadelphia, PA
                                                             Date: May 18, 2021


     cc:    Assistant U.S. Attorney
            Defense Attorney
            U.S. Marshal’s - Warrant Squad


            ORDER OF THE COURT

     Considered and ordered this         19th
     day of     May                  , 2021 and ordered
     filed and made part of the records in the above case.


        /s/ Gerald Austin McHugh
     U.S. District Court Judge
